GRIER, Circuit Justice.
It is not disputed that the plaintiffs have a right under the constitution and laws of the United States to come into this court for relief, nor that the relief sought is such as a court of equity administers; but it is alleged that by the law of Pennsylvania, the orphans’ court having exclusive cognizance of these matters, the defendant could not be impleaded, except before the judge of that court. This is no doubt true as between the various courts of Pennsylvania. Their courts of common law jurisdiction, whether criminal or civil, could not give the remedy sought for in this bill, for the reason that a special court has been constituted with chancery powers, having jurisdiction of the accounts of executors and administrators, the care of the persons of orphans, power to order the sale of the real estate of a deceased person, to pay his debts, and5 many other matters. But it by no means follows that by such a distribution of the judicial powers of the state courts, the courts of the United States can be ousted of the jurisdiction conferred on them by the constitution and laws. The court of common pleas is the only one that can give a remedy by action of ejectment or debt, but it does not follow that because no other court in Pennsylania can give such a remedy and the jurisdiction of the common pleas is consequently exclusive on the subjects, that foreigners and citizens of the other states of the Union may not have their remedy in courts of the United States. A party who has a right to sue in the courts of the United States cannot be divested of that right by the laws of any state. The .relief sought by this bill is within the well established boundaries of the jurisdiction of a court of chancery. No other court has obtained possession of the subject matter or the parties. The action of this court cannot affect in any way the settlement of any amount by the executors in the orphans’ court. It will produce no conflict of jurisdiction. In the case of Aspden’s Estate, [Case No. 589;] (and see 1 Wall. Jr. 217, [White v. Brown, Case No. 17,538,]) which we decided in 1853 at Philadelphia, the orphans’ court of that city settled the account of the executors whom Asp-den had appointed, then removed them and appointed others, and had the whole care of the personal estate, while the various claimants under the will were contesting their rights in the court of the United States for twenty years. When money was ordered by the circuit court to be paid out of the fund by the executor, such order was a sufficient voucher for his settlement in the orphans’ court; while the circuit court held the parties concluded as to amount and credits by the accounts settled in the orphans’ court. The orphans’ court of Pennsylvania is a court of chancery of limited jurisdiction, and is no more exclusive of the United States courts than is any other court in the state. There will be no necessary conflict of jurisdiction; and the plaintiff has an undoubted right to the relief prayed for in this bill. The plea to the jurisdiction is, therefore, overruled, and the clerk of this court is appointed master to state an account as prayed for in the bill, and the decision of other questions suspended till the coming in of the account.